Case 19-15269-elf   Doc 25   Filed 09/10/19 Entered 09/10/19 14:01:25   Desc Main
                             Document      Page 1 of 7
Case 19-15269-elf   Doc 25   Filed 09/10/19 Entered 09/10/19 14:01:25   Desc Main
                             Document      Page 2 of 7
Case 19-15269-elf   Doc 25   Filed 09/10/19 Entered 09/10/19 14:01:25   Desc Main
                             Document      Page 3 of 7
Case 19-15269-elf   Doc 25   Filed 09/10/19 Entered 09/10/19 14:01:25   Desc Main
                             Document      Page 4 of 7
Case 19-15269-elf   Doc 25   Filed 09/10/19 Entered 09/10/19 14:01:25   Desc Main
                             Document      Page 5 of 7
Case 19-15269-elf   Doc 25   Filed 09/10/19 Entered 09/10/19 14:01:25   Desc Main
                             Document      Page 6 of 7
Case 19-15269-elf   Doc 25   Filed 09/10/19 Entered 09/10/19 14:01:25   Desc Main
                             Document      Page 7 of 7
